MEMORANDUM **
Ruben Castro-Muro appeals from the 57-month sentence imposed following his guilty-plea conviction for illegal reentry of a deported alien in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Castro-Muro contends that the sentence imposed by the district court on resentencing was unreasonable under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 *586L.Ed.2d 621 (2005). We disagree. The record demonstrates that the district court properly considered the 18 U.S.C. § 3553 factors and imposed a reasonable sentence within the Guidelines range. See United States v. Mix, 442 F.3d 1191, 1196-97, amended by 450 F.3d 375 (9th Cir.2006) (“Judges need not rehearse on the record all of the considerations that 18 U.S.C. § 3553(a) lists; it is enough to calculate the range accurately and explain why (if the sentence lies outside of it) this defendant deserves more or less.”) (internal citation and quotations marks omitted); see also United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
Castro-Muro also contends that unwarranted sentencing disparity resulted from the fact that he was not convicted in a district that employs a fast-track program. This argument has been rejected by United States v. Marcial-Santiago, 447 F.3d 715, 717-19 (9th Cir.2006) (concluding that sentencing disparity resulting from some districts using fast-track program was not unwarranted under § 3553(a)(6)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.